Case 2:20-cv-02915-SHL-cgc Document 6 Filed 04/30/21 Page 1 of 2                      PageID 21




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 ADRIAN WEATHERSPOON,                              )
                                                   )
        Plaintiff,                                 )
 v.                                                )           No. 2:20-cv-2915-SHL-cgc
                                                   )
 U.S. SUPREME COURT,
                                                   )
        Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                              DISMISSING CASE


       Before the Court is Magistrate Judge Charmiane G. Claxton’s (“Magistrate Judge”)

Report and Recommendation (“Report”) (ECF No. 5), filed February 9, 2021, granting Plaintiff’s

Motion to proceed in forma pauperis and recommending that the Court dismiss Plaintiff’s

Complaint (ECF No. 1) as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) and for failure to state a

claim on which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and that,

pursuant to 28 U.S.C. § 1915(a)(3), any appeal in this matter by Plaintiff would not be taken in

good faith and Plaintiff may not proceed on appeal in forma pauperis..

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for the determination of certain pretrial matters, including dismissal of an

action for failure to state a claim. 28 U.S.C. § 636(b)(1)(A)–(B). “Within 14 days after being

served with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28

U.S.C. § 636(b)(1). A district court reviews de novo only those proposed findings of fact or

conclusions of law to which a party specifically objects. Fed. R. Civ. P. 72(b)(3); see also 28

U.S.C. § 636(b)(1).
Case 2:20-cv-02915-SHL-cgc Document 6 Filed 04/30/21 Page 2 of 2                   PageID 22




       Plaintiff Adrian Weatherspoon has filed no objections to the Magistrate Judge’s Report,

and the deadline to do so has now passed. The Court has reviewed the Report for clear error and

finds none. Therefore, the Court ADOPTS the Magistrate Judge’s Report and the case is

DISMISSED. The Court also CERTIFIES that, pursuant to Federal Rule of Appellate

Procedure 24(a), any appeal in this matter would not be taken in good faith.

       IT IS SO ORDERED, this 30th day of April, 2021.

                                                    s/ Sheryl H. Lipman
                                                    SHERYL H. LIPMAN
                                                    UNITED STATES DISTRICT JUDGE




                                                2
